          Case 2:12-cv-00584-REB Document 540 Filed 03/08/19 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF IDAHO

ROBERT CAYNE; RONNIE RIVERA;                                 Case No.: 2:12-cv-00584-REB
SEAN RIVERA; KEN McELROY; individually and on
behalf of all others similarly situated,

        Plaintiffs,
                                                             ORDER DENYING, WITHOUT
        vs.                                                  PREJUDICE, CONFLICTED CLASS
                                                             REPRESENTATIVES’ MOTIONS FOR
WASHINGTON TRUST BANK, a Washington                          HEARING
corporation; and WEST SPRAGUE AVENUE                         (DKTS. 504, 507)
HOLDINGS, LLC, a Washington limited liability
company,

        Defendants.


        Pending are a Motion for Hearing (Dkt. 504) and Supplemental Motion for Hearing (Dkt. 507)

filed by three of the four Class Representatives. The Motions allege a potential conflict of interest

between these “Conflicted Class Representatives” and Class Counsel. While these motions were pending,

a settlement agreement was reached in this case. (See Class Counsel’s Motion for Settlement (Dkt. 532)).

The Conflicted Class Representatives joined the Motion for Settlement (Dkt. 535) and executed the

settlement agreement. (Dkt. 534.) The Court has preliminarily approved the settlement and will conduct

a Fairness Hearing on May 22, 2019 to decide whether to give final approval. (Dkt. 537).

        Given the present posture of the case, specifically that the proposed settlement agreement has

been signed by all named parties and counsel, the issues raised by the motions are mooted, at least for the

time being. Accordingly, the Motion for Hearing (Dkt. 504) and Supplemental Motion for Hearing (Dkt.

507) are hereby DENIED, without prejudice to being refiled if circumstances warrant.

        IT IS SO ORDERED.

                                          DATED: March 8, 2019



                                          _____________________________
                                          Honorable Ronald E. Bush
                                          Chief U. S. Magistrate Judge



  ORDER RESOLVING MOTIONS FOR HEARING – 1
